              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 1 of 12



 1                                                                        HON. MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KENNETH I. DEANE;
10
                                     Plaintiff,             Case No. 2:19-cv-00722-MJP
11
                     v.                                     PLAINTIFF KENNETH I. DEANE’S
12                                                          MEMORANDUM OPPOSING
13
     PACIFIC FINANCIAL GROUP, INC., et al.;                 DEFENDANTS’ MOTION FOR
                                                            TEMPORARY RESTRAINING
14                                   Defendant(s).          ORDER
15
                                                            Noted for October 28, 2019
16

17
            Plaintiff Kenneth I. Deane, (“Plaintiff”) opposes the motion for a temporary restraining
18
     order on the grounds that it is factually insufficient and inaccurate, that Defendants are unlikely
19

20
     to succeed on the merits, there is no legitimate fear of irreparable injury, and Defendants make

21   no claim, let alone demonstrate, that the balance of equities tips in their favor.
22          I.      THE LEGAL STANDARDS FOR GRANTING A MOTION FOR A
23                  TEMPORARY RESTRAINING ORDER.

24          Defendants’ accurately rely on Winter v. Natural Resources Defense Council, Inc., 555
25   U.S. 7, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008) for setting forth the basic requirements for the
26   issuance of a TRO.
27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 1

                                               THE ROSEN LAW FIRM
                                            705 2ND AVENEUE, SUITE 1200
                                                 SEATTLE, WA 98104
                                                    (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 2 of 12



 1   A [moving party] …
                           seeking a preliminary injunction must establish that he is
 2
                           likely to succeed on the merits, that he is likely to suffer
 3                         irreparable harm in the absence of preliminary relief, that
                           the balance of equities tips in his favor, and that an
 4                         injunction is in the public interests.
 5
     Winter v. Natural Resources Defense Council, Inc., Id. at 20 (Citation omitted). This precedential
 6
     Supreme Court decision, however, is just the starting point.
 7
            Because it is a threshold inquiry, if the moving party fails to show a likelihood of success
 8

 9   on the merits, the Court need not consider the other three Winter elements. Garcia v. Google,

10   Inc., 786 F. 3d 733, 740 (9th Cir., 2015) (Citation omitted) (en banc); see also Heineke v. Santa
11
     Clara University, 2018 WL 3368455 *11.
12
            A preliminary injunction is an “extraordinary remedy that may only be awarded upon a
13

14
     clear showing that the [moving party] is entitled to such relief.” Winter, supra, at 555 U.S. 22.

15   See also Earth Island Institute v. Carlton 626 F. 3d 462, 469 (2010) ([the moving parties] face a
16   difficult task proving they are entitled to this “extraordinary remedy.”) The “clear showing”
17
     requirement is particularly strong when a party seeks a TRO. See Mazurek v. Armstrong 520
18
     U.S. 968, 972, 117 S. Ct. 1865, 138 L. Ed. 2d 162 (1997); GEO Group, Inc. v. The United States
19

20   100 Fed. Cl. 223, 226 (2011) (A … temporary restraining order is an ‘extraordinary and drastic

21   remedy, one that should not be granted unless the movant, by a clear showing, carries the burden
22
     of persuasion.’ ” (Citing Mazurek).
23
            An injunction and, in this case, a temporary restraining order are equitable remedies.
24
            It goes without saying that an injunction is an equitable remedy. It “is not
25          a remedy which issues as of course” … or “to restrain an act the injurious
26
            consequences of which are merely trifling.” An injunction should issue
            only where the intervention of a court of equity “is essential in order
27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 2

                                              THE ROSEN LAW FIRM
                                           705 2ND AVENEUE, SUITE 1200
                                                SEATTLE, WA 98104
                                                   (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 3 of 12



 1          effectually to protect property rights against injuries otherwise
            irremediable”. The court has repeatedly held that the basis for injunctive
 2
            relief in the federal courts has always been irreparable injury and the
 3          inadequacy of legal remedies.

 4   Weinberger v. Romero-Barcelo, 456 U.S. 305, 311-12, 102 S. Ct. 1798, 72 L. Ed. 2d 91 (1982)
 5
     (citations omitted).   Monetary harm alone does not constitute irreparable harm. Los Angeles
 6
     Memorial Coliseum Commission v. NFL, 634 F. 2d 1197, 1202 (9th Cir., 1980) (“Even if some
 7
     significant threat of injury be hypothesized, it was neither found nor shown to be irreparable.
 8

 9   The basis of injunctive relief in the federal courts is irreparable harm and the inadequacy of legal

10   remedies. … It is well established, however, that such monetary injury is not normally
11
     considered irreparable.” (Citations omitted)); See also hiQ Labs, Inc. v. LinkedIn Corp., 938 F.
12
     3d 985, 993 (9th Cir., 2019).
13

14
            Winter v. Natural Resources Defense Council, Inc., supra, rejected the then Ninth

15   Circuit’s “possibility of irreparable injury” standard stating that it was too lenient.” Id. at 22
16   “Our frequently reiterated standard requires [moving parties] seeking preliminary relief to
17
     demonstrate that irreparable injury is likely in the absence of an injunction.” Id. See Stormans,
18
     Inc. v. Selecky, 586 F. 3d 1109, 1127 (9th Cir., 2009). The Court instructed that “[i]ssuing a
19

20   preliminary injunction based only on the possibility of irreparable harm is inconsistent with our

21   characterization of injunctive relief as an extraordinary remedy that may only be awarded on a
22
     clear showing that [the moving party] is entitled to such relief.” (Citations omitted.))
23
            A moving party seeking an injunction based on alleged past wrongs must show a real and
24
     immediate threat that it will be wronged again. “[p]ast exposure to illegal conduct does not in
25

26   itself show a present case or controversy regarding injunctive relief … if unaccompanied by any

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 3

                                              THE ROSEN LAW FIRM
                                           705 2ND AVENEUE, SUITE 1200
                                                SEATTLE, WA 98104
                                                   (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 4 of 12



 1   continuing, present adverse effects.” City of Los Angeles v. Lyons, 461 U.S. 95, 102, 103 S. Ct.
 2
     1660, 75 L. Ed. 2d 675 (1983) citing O’Shea v. Littleton, 414 U.S. 488, 493, 94 S. Ct. 669, 38 L.
 3
     Ed. 2d 674 (1974); see also Victor v. Bigelow, Inc., 708 Fed. Appx 333, 334 (9th Cir., 2017);
 4

 5
     Munns v. Kerry, 782 F. 3d 402, 411 (9th Cir., 2015) (“ ‘Past exposure to harmful or illegal

 6   conduct does not necessarily confer standing to seek injunctive relief if the [moving party] does
 7   not continue to suffer adverse effects. Nor does speculation or “subjective apprehension” about
 8
     future harm support standing.’ ” (Citations omitted)).              “Once a [moving party] has been
 9
     wronged, he is entitled to injunctive relief only if he can show that he faces a ‘real or immediate
10

11   threat … that he will again be wronged in a similar way.’ ” Munns, at 411 (Citations omitted).

12          A party that does not have a high probability of success can still obtain relief if it can
13
     show very great irreparable harm and the opposing party little. See Ayres v. City of Chicago, 125
14
     F. 3d 1010, 1013 (7th Cir., 1997). In assessing the relative hardships to each party the court must
15
     consider the impact the injunction may have on the respective parties. The relative size and
16

17   strength of each party may be pertinent to this inquiry. Sardi’s Restaurant Corp. v. Sardie, 755

18   F. 2d 719, 726 (9th Cir.,1985).
19
            Finally, Fed. R. Civ. P. 65(c) requires that a court “may issue a preliminary injunction or
20
     temporary restraining order only if the movant gives security in an amount that the court
21

22
     considers proper to pay the costs and damages sustained by any party found to have been

23   wrongly enjoined or restrained.” Despite the seemingly mandatory language Fed. R. Civ. P.
24   65(c) allows the court discretion with regard to both the necessity of filing a bond and its amount
25
     depending on the likelihood of harm to the non-moving party wrongfully enjoined. Johnson v.
26

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 4

                                              THE ROSEN LAW FIRM
                                           705 2ND AVENEUE, SUITE 1200
                                                SEATTLE, WA 98104
                                                   (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 5 of 12



 1   Couturier, 572 F. 3d 1067, 1086 (9th Cir., 2009). LR 65.1 sets forth the mechanism for securing
 2
     the bond.
 3
            II.     DEFENDANTS’ MOTION FAILS TO SATISFY EVEN THE MINIMAL
 4                  REQUISITES FOR THE ISSUANCE OF A TEMPORARY RESTRAINING
 5
                    ORDER

 6          A.      Defendants Are Not Likely To Succeed On The Merits of Their Counterclaim.
 7           Let us begin where Mr. Deane ends.           At ¶¶ 13-15 of his declaration Mr. Deane
 8
     unambiguously asserts that, always aware of his non-solicitation and confidentiality obligations,
 9
     he had no intent to nor did he take any actions inconsistent with those obligations.   Declaration
10

11   of Kenneth I. Deane, ¶¶ 13-15. He shared his obligations to TPFG, with ACM and negotiated a

12   carve out to avoid any conflict. Deane Dec’l., at ¶ 11; Declaration of Charles Lieberman, ¶¶ 3-5.
13
             Despite Defendants argument to the contrary, nothing contained in the declarations of
14
     Chris Mills or Peter Monks suggests otherwise. Mr. Mills states that he was contacted by Mr.
15
     Deane by telephone and advised that he was now working at ACM and interested in meeting to
16

17   discuss a business opportunity with Kovack, Mr. Mills’ company. Mr. Mills states in his

18   declaration that he referred him to Peter Monks. Mills Dec’l., at ¶ 4. Nowhere does Mr. Mills
19
     state or even suggest that Mr. Deane was attempting to interfere with Kovack’s business
20
     relationship with TPFG.
21

22
            Likewise, Mr. Monks’ declaration is devoid of any suggestion that Mr. Deane attempted

23   to violate or circumvent the restrictive covenants in his employment agreement. Defendants
24   argue that Mr. Monks asserts in his declaration that “the sole purpose was for Mr. Deane to …
25
     have Kovack approve Advisors Capitals models on its platform in direct competition with
26

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 5

                                             THE ROSEN LAW FIRM
                                          705 2ND AVENEUE, SUITE 1200
                                               SEATTLE, WA 98104
                                                  (206) 652-1464
             Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 6 of 12



 1   TPFG’s models already on the platform” and that “Mr. Deane is in breach of his employment
 2
     agreement by using information not generally known to the public relating to the business of
 3
     TPFG, and interfering with TPFG’s referral services.” See Defendants’ motion at ¶¶ 4-6, citing ¶
 4

 5
     5 of Mr. Monks declaration. However, Mr. Monks says no such things. Clearly, he says only

 6   that Mr. Deane reached out to him to solicit business on behalf of ACM. He does not state or
 7   even suggest that had Mr. Deane been successful that there would have been an adverse impact
 8
     on defendants or that TPFG would have lost any revenue. Nowhere in Mr. Monks declaration,
 9
     or Mr. Mills’ is there even a hint that Mr. Deane divulged or attempted to divulge any
10

11   confidential information to them.

12          Nothing in Mr. Deane’s employment agreement with TPFG prohibited him from meeting
13
     with representatives of Kovack. Mr. Deane had entered into an agreement with TPFG that does
14
     contain restrictive covenants; but they are limited. At pages 5 and 6 of the Agreement there is
15
     the following paragraph:
16

17                         12.1 Prohibition Against Solicitation. During the term of
                           the Employee’s employment, whether pursuant to this
18                         Agreement or otherwise, and for a period of twelve (12)
                           months following the termination or expiration of this
19
                           Agreement or any extension thereto, or following the
20                         termination of his employment with the Employer,
                           regardless of the reason for such termination, the Employee
21                         shall not, without the prior written consent of the
22
                           Employer, (1) directly or indirectly, solicit the services of
                           any of the employees or investor clients of the Employer
23                         with the purpose of causing such persons to terminate their
                           employment or business relationship with the Employer, as
24                         the case may be, (2) cause, induce, or attempt to cause or
25
                           induce any of Employer’s custodians, consultants, or
                           referral sources or any other business relation of Employer
26                         to cease doing business with Employer or in any way
27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 6

                                             THE ROSEN LAW FIRM
                                          705 2ND AVENEUE, SUITE 1200
                                               SEATTLE, WA 98104
                                                  (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 7 of 12



 1                          interfere with the relationship between Employer and its
                            custodians, consultants, and referral sources, or (3) directly
 2
                            or indirectly, engage employ, or otherwise hire any of the
 3                          employees of the Employer.

 4   Deane Dec’l., Exhibit A.
 5
            With regard to subparagraph 1, Kovack was neither an employee nor an investor client.
 6
     With regard to subparagraph 2, Mr. Deane neither caused, induced, nor attempted to cause or
 7
     induce Kovack, assuming Kovack is included in at least one of the categories enumerated in this
 8

 9   subsection, from ceasing to do business with TPFG nor did he interfere with that ongoing

10   relationship. Subsection 3 doesn’t apply at all.
11
            Being aware of Defendants position regarding the date that the non-solicitation
12
     obligations ended, Mr. Deane assiduously negotiated a provision into his employment agreement
13

14
     with ACM that excused him from any responsibility through January 2020 to engage in any

15   conduct that could be considered violative of these non-solicitation provisions in his agreement
16   with TPFG. Deane Dec’l., ¶ 11, Exhibit C.
17
             In his employment agreement with ACM, Mr. Deane “specifically represents to [ACM]
18
     that he will honor the confidentiality obligations [he has to TPFG].” He and ACM specifically
19

20   agree that “he will not be assigned any responsibilities that could be considered covered by the

21   non-solicitation agreement with [TPFG] until after February 1, 2020.” Id.           Based on Ms.
22
     Meade’s June 15, 2018 email to Mr. Deane and his colleague Mr. Templeman, Deane
23
     Declaration, Exhibit B, it is reasonable for Mr. Deane to take the position and argue that his
24
     employment agreement was terminated by June 30, 2018 even though he continued as an
25

26   employee of TPFG for more than another six months. For purposes of opposing this motion, he

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 7

                                              THE ROSEN LAW FIRM
                                           705 2ND AVENEUE, SUITE 1200
                                                SEATTLE, WA 98104
                                                   (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 8 of 12



 1   will not rely on the argument that his non-solicitation obligations had already expired as of early
 2
     July 2019. However, he does not waive that argument and reserves the right to revive it should
 3
     that become necessary in the future.
 4

 5
            While Ms. Meade in her declaration, at ¶ 8, speculates that Mr. Deane’s employment with

 6   ACM will “cause extensive damage to TPFG” and that he “has used, and it is inevitable that he
 7   will continue to use [confidential and proprietary information]” belonging to TPFG, there is
 8
     simply no evidence of a violation or an attempt to violate surviving provisions of Mr. Deane’s
 9
     employment agreement with TPFG.
10

11          Based on what the declarations say, rather than their interpretation by defendants, there is

12   no showing of a likelihood of success on the merits. Because showing a likelihood of success on
13
     the merits is a threshold issue, Garcia v. Google, Inc., supra, there is sufficient basis to deny the
14
     defendants’ motion for TRO at this point.
15
     Nevertheless, Mr. Deane will show below that there are additional reasons to deny the motion.
16

17          B.      Defendants Have No Legitimate Fear of Injury or of an Immediate or Imminent
                    Violation of Their Rights.
18
            In order to show the need for a TRO, a moving party must show that it has a legitimate
19

20   fear of an immediate or imminent violation of its rights. Defendants must show considerably

21   more in seeking a TRO than the “possibility” of irreparable injury. They must demonstrate that
22
     the irreparable injury is likely in the absence of an injunction. Stormans, Inc. v. Selecky, supra.
23

24          Even if there was a past breach of the non-solicitation requirements, there is no showing
25   by Defendants, or even an attempt to do so, that Mr. Deane is likely to offend again. The only
26
     evidence before the court is an attempt by Mr. Deane to do business on behalf of his present
27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 8

                                               THE ROSEN LAW FIRM
                                            705 2ND AVENEUE, SUITE 1200
                                                 SEATTLE, WA 98104
                                                    (206) 652-1464
              Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 9 of 12



 1   employer with a company that also does business with his prior employer. There is nothing in
 2
     the defendants’ declarations to suggest, let alone creates a “likelihood”, that he would be
 3
     interfering with Defendants’ business with Kovack. Indeed, as Mr. Deane sets forth in his
 4

 5
     declaration at ¶ 12, ACM and TPFG work primarily in separate areas and that while there is

 6   some overlap, he made is no attempt to interfere with TPFG’s relationship with Kovack while
 7   restrictions might still be in place.
 8
             Mr. Deane met with Mr. Monks in mid-July 2019. Based on the declaration of Ms.
 9
     Meade, as well as counsel’s letter in mid-July (Declaration of David W. Silke, Exhibit A)
10

11   Defendants were aware of Mr. Deane’s approach to Kovack for over three months before

12   bringing their motion for a TRO. This delay is strong evidence that Defendants themselves did
13
     not fear immediate harm.
14
             C.      If Defendants Had Injuries or a Reasonable Fear of the Violation of Their
15                   Rights, They Are Not Irreparable and Could Be Protected by Adequate Legal
                     Remedies.
16

17           The “harm” that is sought to be enjoined must be irreparable. Monetary losses are not

18   evidence of irreparable harm. Los Angeles Memorial Coliseum Commission            v. NFL, supra.
19
     relief must be shown to be inadequate. Yet here, defendants seek only monetary relief in their
20
     counterclaim. Nowhere in their pleadings do defendants assert any form of injury other than
21

22
     monetary damages and, of course, they don’t have any. They have not shown any reputational

23   damage. They have not shown any existential damage. Most significantly, they have not shown
24   any reason to believe that they are going to be damaged by Mr. Deane because of any present,
25
     future or ongoing violation of his non-solicitation and confidentiality obligations to TPFG.
26

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 9

                                                THE ROSEN LAW FIRM
                                             705 2ND AVENEUE, SUITE 1200
                                                  SEATTLE, WA 98104
                                                     (206) 652-1464
             Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 10 of 12



 1          Defendants’ burden is particularly high since they are seeking much more than just an
 2
     injunction to prevent Mr. Deane from violating his non-solicitation and confidentiality
 3
     covenants. They are asking the court to allow them to cease making the contractual termination
 4

 5
     payments, albeit incorrectly calculated pending the outcome of this litigation. See Garcia v.

 6   Google, Inc., supra, at 40.
 7          D.      Defendants Have Failed to Demonstrate any Continuing or Present Adverse
 8                  Effects.

 9          Mr. Deane has been clear in his declaration that he has no intent to violate either his non-
10
     solicitation or confidentiality provisions of his agreement with TPFG. He recognizes that while
11
     the non-solicitation provision will sunset, if it has not already done so, by the end of January
12
     2020, the confidentiality provisions continue. Defendants have failed to show any continuing,
13

14   present adverse effects that could provide the Court a reason to exercise its discretion and grant a

15   TRO. City of Los Angeles v. Lyons, supra.
16
            E.      The Relative Hardships Favor Mr. Deane.
17
            In addition to not showing any loss of income or a legitimate fear of the likelihood of any
18
            loss of income TPFG is a corporation managing a vast amount of assets and employing
19

20          scores of people. Mr. Deane, on the other hand, is an individual with a young family

21          reliant on a steady job. To the extent hardships need be balanced, they tip heavily in
22
            favor of Mr. Deane.
23
            F.      Any Bond Should Be Substantial.
24

25
            While Mr. Deane is optimistic that the Court will deny the motion for TRO, he requests

26   that the Court, should it grant one, require Defendants to post a substantial bond of no less than
27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 10

                                              THE ROSEN LAW FIRM
                                           705 2ND AVENEUE, SUITE 1200
                                                SEATTLE, WA 98104
                                                   (206) 652-1464
             Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 11 of 12



 1   $250,000 dollars to ensure that he can recover the economic damages and expenses, including
 2
     legal fees, he would likely suffer if, as a result of an improvidently granted temporary restraining
 3
     order, he loses his job with ACM and/or the termination payments he is currently receiving from
 4

 5
     TPFG.

 6                                         CONCLUSION
 7           Defendants are unlikely to succeed on the merits of their counterclaim. They have
 8
     suffered no harm, let alone any of an irreparable nature. They allege only monetary damages.
 9
     They have shown no likelihood that they will be harmed in the future by a violation of the
10

11   restrictions on Mr. Deane. The hardships do not favor them. The motion should be denied.

12
             Respectfully submitted 28th day of October, 2019.
13

14
                                                            THE ROSEN LAW FIRM
15
                                                            /s/ Jon Howard Rosen__________________
16
                                                            Jon Howard Rosen, WSBA No. 7543
17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 11

                                              THE ROSEN LAW FIRM
                                           705 2ND AVENEUE, SUITE 1200
                                                SEATTLE, WA 98104
                                                   (206) 652-1464
             Case 2:19-cv-00722-MJP Document 30 Filed 10/28/19 Page 12 of 12



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on October 28, 2019, I electronically filed the foregoing Plaintiff’s
 3
     Memorandum Opposing Defendants’ Motion for Temporary Restraining Order, Declaration of
 4
     Kenneth I. Deane, Declaration of Charles Lieberman, and this Certificate of Service with the
 5

 6
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 7   following registered participants:
 8   Case No. 2:19-cv-00722-MJP Electronic Filing Notice List:
 9
     Defendants’ Attorneys:
10
        ▪   David W. Silke:
11          dsilke@grsm.com
12
        ▪   Nicole E. Demmon:
13          ndemmon@grsm.com

14

15   DATED this 28th day of October, 2019.
16
                                                           THE ROSEN LAW FIRM
17

18                                                         /s/ Pepper Farris
19                                                         ________________________________
                                                           Pepper Farris - Legal Assistant
20

21

22

23

24

25

26

27
     PLAINTIFF DEANE’S MEMORANDUM OPPOSING DEFENDANTS’ MOTION FOR
28   TEMPORARY RESTRAINING ORDER – PAGE - 12

                                             THE ROSEN LAW FIRM
                                          705 2ND AVENEUE, SUITE 1200
                                               SEATTLE, WA 98104
                                                  (206) 652-1464
